United States Court of Appeals
                     For the First Circuit


No. 22-1120

 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, AS REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
     REPRESENTATIVE FOR THE PUERTO RICO SALES TAX FINANCING
     CORPORATION, a/k/a Cofina; THE FINANCIAL OVERSIGHT AND
  MANAGEMENT BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE
      EMPLOYEES RETIREMENT SYSTEM OF THE GOVERNMENT OF THE
    COMMONWEALTH OF PUERTO RICO; THE FINANCIAL OVERSIGHT AND
  MANAGEMENT BOARD FOR PUERTO RICO, AS REPRESENTATIVE FOR THE
PUERTO RICO HIGHWAYS AND TRANSPORTATION AUTHORITY; THE FINANCIAL
       OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
       REPRESENTATIVE FOR THE PUERTO RICO ELECTRIC POWER
AUTHORITY (PREPA); THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD
  FOR PUERTO RICO, AS REPRESENTATIVE OF THE PUERTO RICO PUBLIC
                      BUILDINGS AUTHORITY,

                            Debtors,


THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
    REPRESENTATIVE FOR THE COMMONWEALTH OF PUERTO RICO; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
 REPRESENTATIVE OF THE PUERTO RICO PUBLIC BUILDINGS AUTHORITY,

              Debtors, Appellees, Cross-Appellants,

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, AS
   REPRESENTATIVE FOR THE EMPLOYEES RETIREMENT SYSTEM OF THE
         GOVERNMENT OF THE COMMONWEALTH OF PUERTO RICO,

                        Debtor, Appellee,

                               v.

  COOPERATIVA DE AHORRO Y CREDITO ABRAHAM ROSA; COOPERATIVA DE
 AHORRO Y CREDITO DE CIALES; COOPERATIVA DE AHORRO Y CREDITO DE
     JUANA DIAZ; COOPERATIVA DE AHORRO Y CREDITO DE RINCON;
  COOPERATIVA DE AHORRO Y CREDITO DE VEGA ALTA; COOPERATIVA DE
           AHORRO Y CREDITO DR. MANUEL ZENO GANDIA,

            Objectors, Appellants, Cross-Appellees,

                       SUIZA DAIRY CORP.,

        Objector, Claimant, Appellant, Cross-Appellee,

  LUIS F. PABON BOSQUES; RAUL MARTINEZ PEREZ; ELVIN A. ROSADO
    MORALES; CARLOS A. ROJAS ROSARIO; RAFAEL TORRES RAMOS,

            Creditors, Appellants, Cross-Appellees,

  DESARROLLADORA ORAMA, S.E.; C.O.D. TIRE DISTRIBUTORS IMPORTS
ASIA, INC.; CORREA TIRE DISTRIBUTOR INC.; WORLD WIDE TIRE, INC.;
SEQUERIA TRADING CORPORATION; SABATIER TIRE CENTER, INC.; VICTOR
   LOPEZ CORTES, INC.; MULTI GOMAS, INC.; JOSE COLLAZO PEREZ;
IVELISSE TAVARES MARRERO; MANUEL PEREZ ORTIZ; CORAL COVE, INC.;
     SUCESION ANGEL ALVAREZ PEREZ; ANTONIO COLON SANTIAGO;
 COOPERATIVA DE AHORRO Y CREDITO DE AGUADA; VILMA TERESA TORRES
  LOPEZ; VIVIANA ORTIZ MERCADO; ORLANDO TORRES BERRIOS; GERMAN
 TORRES BERRIOS; JUAN ALBERTO TORRES BERRIOS; VHERMANOS TORRES
   TORRES, INC.; CORPORACION PLAYA INDIA, S.E.; MARIANO RAMOS
GONZALEZ; RAMON MORAN LOUBRIEL; RAFAEL MORAN LOUBRIEL; ANA MORAN
 LOUBRIEL; SAN GERONIMO CARIBE PROJECT, INC.; CARIBBEAN AIRPORT
   FACILITIES INC.; ESTATE OF RAUL DE PEDRO & DIANA MARTINEZ;
    ALFONSO FERNANDEZ CRUZ; SUN AND SAND INVESTMENTS, CORP.;
FDR1500, CORP.; MARGARETA BLONDET; SUCESION COMPUESTO POR MARIA
   I. RUBERT BLONDET; SONIA RUBERT BLONDET; MARGARITA RUBERT
BLONDET; SONIA RUBERT, Administradora; MANUEL A. RIVERA-SANTOS;
JORGE RIVERA-SANTOS; CARLOS MANUEL RIVERA-SANTOS; PABLO MELENDEZ
   BRULLA; SUCESION AGUSTIN RODRIGUEZ COLON; GLORIA M. ESTEVA
MARQUES; SUCESION MANUEL MARTINEZ RODRIGUEZ; LUIS REYES FEIKERT;
 JORGE RAMON POZAS; MIRIAM SANCHEZ LEBRON; JUAN A. TAPIA ORTIZ;
                      ANTONIO PEREZ COLON;

                     Claimants, Appellees,

PFZ PROPERTIES, INC.; OSCAR ADOLFO MANDRY APARICIO; MARIA DEL
CARMEN AMALIA MANDRY LLOMBART; SELMA VERONICA MANDRY LLOMBART;
 MARIA DEL CARMEN LLOMBART BAS; OSCAR ADOLFO MANDRY BONILLA;
  GUSTAVO ALEJANDRO MANDRY BONILLA; YVELISE HELENA FINGERHUT
MANDRY; MARGARET ANN FINGERHUT MANDRY; VICTOR ROBERT FINGERHUT
  MANDRY; JUAN CARLOS ESTEVA FINGERHUT; PEDRO MIGUEL ESTEVA
  FINGERHUT; MARIANO JAVIER MCCONNIE FINGERHUT; JANICE MARIE
MCCONNIE FINGERHUT; VICTOR MICHAEL FINGERHUT COCHRAN; MICHELLE
ELAINE FINGERHUT COCHRAN; ROSA ESTELA MERCADO GUZMAN; EDUARDO
 JOSE MANDRY MERCADO; SALVADOR RAFAEL MANDRY MERCADO; MARGARITA
  ROSA MANDRY MERCADO; ADRIAN ROBERTO MANDRY MERCADO; VICENTE
PEREZ ACEVEDO; CORPORACION MARCARIBE INVESTMENT; DEMETRIO AMADOR
INC.; DEMETRIO AMADOR ROBERTS; MARUZ REAL ESTATE CORP.; LORTU-TA
     LTD., INC.; LA CUARTEROLA, INC.; JUAZA, INC.; CONJUGAL
PARTNERSHIP ZALDUONDO-MACHICOTE; FRANK E. TORRES RODRIGUEZ; EVA
  TORRES RODRIGUEZ; FINCA MATILDE, INC.; JORGE RAFAEL EDUARDO
                        COLLAZO QUINONES,

               Objectors, Claimants, Appellees,

   ANTONIO MARTIN CERVERA; MARIA TERESITA MARTIN; WANDA ORTIZ
 SANTIAGO; NANCY I. NEGRON-LOPEZ; GROUP WAGE CREDITORS; YASHEI
ROSARIO; ANA A. NUNEZ VELAZQUEZ; EDGARDO MARQUEZ LIZARDI; MARIA
   M. ORTIZ MORALES; ARTHUR SAMODOVITZ; MIGUEL LUNA DE JESUS;
ISMAEL L. PURCELL SOLER; ALYS COLLAZO BOUGEOIS; MILDRED BATISTA
     DE LEON; JAVIER ALEJANDRINO OSORIO; SERVICE EMPLOYEES
    INTERNATIONAL UNION (SEIU); INTERNATIONAL UNION, UNITED
  AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF
AMERICA; MAPFRE PRAICO INSURANCE COMPANY; CERTAIN CREDITORS WHO
   FILED ACTIONS IN THE UNITED STATES DISTRICT COURT FOR THE
  DISTRICT OF PUERTO RICO; MED CENTRO, INC., f/k/a Consejo de
Salud de la Comunidad de la Playa de Ponce, Inc.; ASOCIACION DE
 JUBILADOS DE LA JUDICATURA DE PUERTO RICO; HON. HECTOR URGELL
 CUEBAS; COOPERATIVA DE AHORRO Y CREDITO VEGABAJENA; UNIVERSITY
OF PUERTO RICO RETIREMENT SYSTEM TRUST; PETER C. HEIN; MIRIAM E.
   LIMA COLON; BETZAIDA FELICIANO CONCEPCION; ANGEL L. MENDEZ
  GONZALEZ; ASOCIACION DE MAESTROS PUERTO RICO; ASOCIACION DE
  MAESTROS DE PUERTO RICO-LOCAL SINDICAL; MORGAN STANLEY & CO.
   LLC; GOLDMAN SACHS & CO. LLC; J.P. MORGAN SECURITIES LLC;
SANTANDER SECURITIES LLC; SIDLEY AUSTIN LLP; BMO CAPITAL MARKETS
 GKST, INC.; CITIGROUP GLOBAL MARKETS INC.; SAMUEL A. RAMIREZ &
   CO., INC.; MESIROW FINANCIAL, INC.; MERRILL LYNCH, PIERCE,
   FENNER & SMITH INC.; MERRILL LYNCH CAPITAL SERVICES, INC.;
BARCLAYS CAPITAL INC.; RBC CAPITAL MARKETS, LLC; RAYMOND JAMES &
  ASSOCIATES, INC.; COMMUNITY HEALTH FOUNDATION OF P.R. INC.;
QUEST DIAGNOSTICS OF PUERTO RICO, INC.; U.S. BANK TRUST NATIONAL
  ASSOCIATION, as Trustee for the PRPFC Outstanding Bonds and
    PRIFA Bonds, and Fiscal Agent for PRPBA Bonds; U.S. BANK
NATIONAL ASSOCIATION, as Trustee for the PRPFC Outstanding Bonds
    and PRIFA Bonds, and Fiscal Agent for PRPBA Bonds; NILSA
CANDELARIO; EL OJO DE AGUA DEVELOPMENT, INC.; PEDRO JOSE NAZARIO
  SERRANO; JOEL RIVERA MORALES; MARIA DE LOURDES GOMEZ PEREZ;
   HECTOR CRUZ VILLANUEVA; LOURDES RODRIGUEZ; LUIS M. JORDAN
     RIVERA; TACONIC CAPITAL ADVISORS LP; AURELIUS CAPITAL
 MANAGEMENT, LP; CANYON CAPITAL ADVISORS LLC; FIRST BALLANTYNE
LLC; MOORE CAPITAL MANAGEMENT, LP; PUERTO RICO FISCAL AGENCY AND
FINANCIAL ADVISORY AUTHORITY; HON. PEDRO R. PIERLUISI URRUTIA;
   UNITED STATES, on behalf of the Internal Revenue Service;
ASOCIACION PUERTORRIQUENA DE LA JUDICATURA, INC.; FEDERACION DE
MAESTROS DE PUERTO RICO, INC.; GRUPO MAGISTERIAL EDUCADORES(AS)
 POR LA DEMOCRACIA, UNIDAD, CAMBIO, MILITANCIA Y ORGANIZACION
SINDICAL, INC.; UNION NACIONAL DE EDUCADORES Y TRABAJADORES DE
  LA EDUCACION, INC.; MARIA A. CLEMENTE ROSA; JOSE N. TIRADO
GARCIA, as President of the United Firefighters Union of Puerto
                             Rico,

                     Objectors, Appellees,

 VAQUERIA TRES MONJITAS, INC.; BLACKROCK FINANCIAL MANAGEMENT,
 INC.; EMSO ASSET MANAGEMENT LIMITED; MASON CAPITAL MANAGEMENT,
  LLC; SILVER POINT CAPITAL, L.P.; VR ADVISORY SERVICES, LTD;
   AURELIUS CAPITAL MANAGEMENT, LP, on behalf of its managed
  entities; GOLDENTREE ASSET MANAGEMENT LP, on behalf of funds
  under management; WHITEBOX ADVISORS LLC, on behalf of funds
 under management; MONARCH ALTERNATIVE CAPITAL LP, on behalf of
funds under management; TACONIC CAPITAL ADVISORS L.P., on behalf
 of funds under management; ARISTEIA CAPITAL, LLC, on behalf of
 funds under management; FARMSTEAD CAPITAL MANAGEMENT, LLC, on
 behalf of funds under management; FOUNDATION CREDIT, on behalf
 of funds under management; CANYON CAPITAL ADVISORS LLC, in its
  capacity as a member of the QTCB Noteholder Group; DAVIDSON
 KEMPNER CAPITAL MANAGEMENT LP, in its capacity as a member of
the QTCB Noteholder Group; SCULPTOR CAPITAL LP, in its capacity
 as a member of the QTCB Noteholder Group; SCULPTOR CAPITAL II
 LP, in its capacity as a member of the QTCB Noteholder Group;
   AMBAC ASSURANCE CORPORATION; ANDALUSIAN GLOBAL DESIGNATED
 ACTIVITY COMPANY; CROWN MANAGED ACCOUNTS, for and on behalf of
  Crown/PW SP; LMA SPC, for and on behalf of Map 98 Segregated
Portfolio; MASON CAPITAL MASTER FUND LP; OAKTREE-FORREST MULTI-
 STRATEGY, LLC (SERIES B); OAKTREE OPPORTUNITIES FUND IX, L.P.;
    OAKTREE OPPORTUNITIES FUND IX (PARALLEL), L.P.; OAKTREE
  OPPORTUNITIES FUND IX (PARALLEL 2), L.P.; OAKTREE HUNTINGTON
 INVESTMENT FUND II, L.P.; OAKTREE OPPORTUNITIES FUND X, L.P.;
     OAKTREE OPPORTUNITIES FUND X (PARALLEL), L.P.; OAKTREE
     OPPORTUNITIES FUND X (PARALLEL 2), L.P.; OAKTREE VALUE
  OPPORTUNITIES FUND HOLDINGS, L.P.; OCEANA MASTER FUND LTD.;
OCHER ROSE, L.L.C.; PENTWATER MERGER ARBITRAGE MASTER FUND LTD.;
 PWCM MASTER FUND LTD.; REDWOOD MASTER FUND, LTD.; BANK OF NEW
YORK MELLON; OFFICIAL COMMITTEE OF UNSECURED CREDITORS; ASSURED
   GUARANTY CORP.; ASSURED GUARANTY MUNICIPAL CORP.; OFFICIAL
    COMMITTEE OF RETIRED EMPLOYEES; NATIONAL PUBLIC FINANCE
     GUARANTEE CORP.; FINANCIAL GUARANTY INSURANCE COMPANY;
 AMERINATIONAL COMMUNITY SERVICES, LLC, as servicer for the GDB
Debt Recovery Authority; CANTOR-KATZ COLLATERAL MONITOR LLC, as
    Collateral Monitor for the GDB Debt Recovery Authority.;
  ATLANTIC MEDICAL CENTER, INC.; CAMUY HEALTH SERVICES, INC.;
CENTRO DE SALUD FAMILIAR DR. JULIO PALMIERI FERRI, INC.; CIALES
   PRIMARY HEALTH CARE SERVICES, INC.; CORP. DE SERV. MEDICOS
  PRIMARIOS Y PREVENCION DE HATILLO, INC.; COSTA SALUD, INC.;
CENTRO DE SALUD DE LARES, INC.; CENTRO DE SERVICIOS PRIMARIOS DE
SALUD DE PATILLAS, INC.; HOSPITAL GENERAL CASTANER, INC.; GNMA &
 US GOVERNMENT TARGET MATURITY FUND FOR PUERTO RICO RESIDENTS,
 INC., f/k/a Puerto Rico GNMA & U.S. Government Target Maturity
Fund, Inc.; MORTGAGE-BACKED & US GOVERNMENT SECURITIES FUND FOR
PUERTO RICO RESIDENTS, INC., f/k/a Puerto Rico Mortgage-Backed &
  U.S. Government Securities Fund, Inc.; PUERTO RICO RESIDENTS
  BOND FUND I, f/k/a Puerto Rico Investors Bond Fund I; PUERTO
RICO RESIDENTS TAX-FREE FUND, INC., f/k/a Puerto Rico Investors
  Tax-Free Fund, Inc.; PUERTO RICO RESIDENTS TAX-FREE FUND II,
INC., f/k/a Puerto Rico Investors Tax-Free Fund II, Inc.; PUERTO
   RICO RESIDENTS TAX-FREE FUND III, INC., f/k/a Puerto Rico
 Investors Tax-Free Fund III, Inc.; PUERTO RICO RESIDENTS TAX-
 FREE FUND IV, INC., f/k/a Puerto Rico Investors Tax-Free Fund
  IV, Inc.; PUERTO RICO RESIDENTS TAX-FREE FUND V, INC., f/k/a
    Puerto Rico Investors Tax-Free Fund V, Inc.; PUERTO RICO
 RESIDENTS TAX-FREE FUND VI, INC., f/k/a Puerto Rico Investors
 Tax-Free Fund VI, Inc.; TAX-FREE FIXED INCOME FUND FOR PUERTO
RICO RESIDENTS, INC., f/k/a Puerto Rico Fixed Income Fund, Inc.;
 TAX-FREE FIXED INCOME FUND II FOR PUERTO RICO RESIDENTS, INC.,
  f/k/a Puerto Rico Fixed Income Fund II, Inc.; TAX-FREE FIXED
 INCOME FUND III FOR PUERTO RICO RESIDENTS, INC., f/k/a Puerto
Rico Fixed Income Fund III, Inc.; TAX-FREE FIXED INCOME FUND IV
FOR PUERTO RICO RESIDENTS, INC., f/k/a Puerto Rico Fixed Income
  Fund IV, Inc.; TAX-FREE FIXED INCOME FUND V FOR PUERTO RICO
 RESIDENTS, INC., f/k/a Puerto Rico Fixed Income Fund V, Inc.;
 TAX-FREE FIXED INCOME FUND VI FOR PUERTO RICO RESIDENTS, INC.,
f/k/a Puerto Rico Fixed Income Fund VI, Inc.; TAX FREE FUND FOR
 PUERTO RICO RESIDENTS, INC., f/k/a Tax-Free Puerto Rico Fund,
 Inc.; TAX FREE FUND II FOR PUERTO RICO RESIDENTS, INC., f/k/a
     Tax-Free Puerto Rico Fund II, Inc.; TAX-FREE HIGH GRADE
   PORTFOLIO BOND FUND FOR PUERTO RICO RESIDENTS, INC., f/k/a
 Puerto Rico AAA Portfolio Bond Fund, Inc.; TAX-FREE HIGH GRADE
 PORTFOLIO BOND FUND II FOR PUERTO RICO RESIDENTS, INC., f/k/a
  Puerto Rico AAA Portfolio Bond Fund II, Inc.; TAX-FREE HIGH
GRADE PORTFOLIO TARGET MATURITY FUND FOR PUERTO RICO RESIDENTS,
  INC., f/k/a Puerto Rico AAA Portfolio Target Maturity Fund,
 Inc.; TAX FREE TARGET MATURITY FUND FOR PUERTO RICO RESIDENTS,
INC., f/k/a Tax-Free Puerto Rico Target Maturity Fund, Inc.; UBS
     IRA SELECT GROWTH & INCOME PUERTO RICO FUND; SERVICIOS
                 INTEGRALES EN LA MONTANA (SIM),

                      Creditors, Appellees,

                            UNITED STATES,

                      Respondent, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. Laura Taylor Swain,* U.S. District Judge]


                               Before

                  Kayatta, Howard, and Thompson,
                          Circuit Judges.


     Victor M. Rivera-Rios for appellants, cross-appellees Luis F.
Pabón Bosques, Raul Martinez Perez, Elvin A. Rosado Morales, Carlos
A. Rojas Rosario, and Rafael Torres Ramos.
     Guillermo   Ramos-Luiña    for   appellants,   cross-appellees
Cooperativa de Ahorro y Crédito Abraham Rosa, Cooperativa de Ahorro
y Crédito de Ciales, Cooperativa de Ahorro y Crédito de Rincón,
Cooperativa de Cooperativa de Ahorro de Vega Alta, Crédito Dr.
Manuel Zeno Gandía, and Cooperativa de Ahorro y Crédito de Juana
Díaz.
     Rafael A. Gonzalez-Valiente, with whom Godreau & Gonzalez
Law, LLC was on brief, for appellant, cross-appellee Suiza Dairy
Corporation.
     Martin J. Bienenstock, with whom Jeffrey W. Levitan, Mark D.
Harris, Brian S. Rosen, Ehud Barak, Lucas Kowalczyk, Timothy W.
Mungovan, John E. Roberts, Adam L. Deming, Joseph S. Hartunian,
and Proskauer Rose LLP were on brief, for appellee, cross-appellant
Financial Oversight and Management Board for Puerto Rico.
     Peter M. Friedman, with whom John J. Rapisardi, Maria J.
DiConza, and O'Melveny & Meyers LLP were on brief, for appellees
Governor Pedro R. Pierluisi and the Puerto Rico Fiscal Agency and
Financial Advisory Authority.
     Ana A. Nunez Velazquez, Aguadilla, PR, Pro Se.


     *  Of the   Southern    District   of   New   York,   sitting   by
designation.
     Charles A. Cuprill-Hernández, with whom Charles A. Cuprill,
P.S.C. was on brief, for appellees Oscar Adolfo Mandry Aparicio,
María del Carmen Amalia Mandry Llombart, Selma Verónica Mandry
Llombart, María del Carmen Llombart Bas, Oscar Adolfo Mandry
Bonilla, Gustavo Alejandro Mandry Bonilla, Yvelise Helena
Fingerhut Mandry, Margaret Ann Fingerhut Mandry, Victor Robert
Fingerhut Mandry, Juan Carlos Esteva Fingerhut, Pedro Miguel
Esteva Fingerhut, Mariano Javier McConnie Fingerhut, Janice Marie
McConnie Fingerhut, Victor Michael Fingerhut Cochran, Michelle
Elaine Fingerhut Cochran, Rosa Estela Mercado Guzmán, Eduardo José
Mandry Mercado, Salvador Rafael Mandry Mercado, Margarita Rosa
Mandry Mercado, and Adrián Roberto Mandry Mercado.
     Daniel Winik, Attorney, Civil Division, with whom Brian M.
Boynton, Principal Deputy Assistant Attorney General, W. Stephen
Muldrow, United States Attorney, Michael S. Raab, Attorney, Civil
Division, and Michael Shih, Attorney, Civil Division, were on
brief, for intervenor, appellee the United States.
     Russell A. Del Toro Sosa, with whom David Carrion Baralt was
on brief, for appellee PFZ Properties, Inc.
     Maria Mercedes Figueroa Morgade on brief for appellees
Demetrio Amador Inc. and Demetrio Amador Roberts.
     Alexis Fuentes-Hernández on brief for appellees Maruz Real
Estate Corp., Lortu-Ta LTD., Inc., La Cuarterola, Inc., Juaza,
Inc., Frank E. Torres Rodriguez, and Eva Torres Rodriguez.
     Eduardo J. Capdevila-Díaz, with whom Isabel M. Fullana-
Fraticelli and Isabel Fullana-Fraticelli & Assocs., PSC were on
brief, for appellee Finca Mitilde, Inc.
     Carlos Fernandez-Nadal on brief for appellee Jorge Rafael
Eduardo Collazo Quinones.
     Maximiliano Trujillo-González on brief for appellees Manuel
A. Rivera-Santos, Jorge Rivera-Santos, and Carlos Manuel Rivera-
Santos.
     Juan A. Tapia Ortiz, Brooklyn, NY, Pro Se.




                        October 27, 2022
            THOMPSON, Circuit Judge.       In the years since Congress

enacted   the    Puerto   Rico   Oversight,   Management,   and   Economic

Stability Act ("PROMESA"), 48 U.S.C. §§ 2101–2241, to address

Puerto Rico's financial crisis by restructuring its debts, we've

fielded many appeals arising out of all things PROMESA.            It is no

surprise that, after the court overseeing the Title III proceedings

confirmed a plan of adjustment for the Commonwealth's debts,

numerous individuals and organizations lodged various complaints

as to sundry aspects of that plan and the order confirming it.

            In this particular installment of the series of PROMESA

cases before us,1 Luis F. Pabón Bosques, Raúl Martinez Perez, Elvin

A. Rosado Morales, Carlos A. Rojas Rosario, and Rafael Torres Ramos

("Appellants") appeal from the Title III court's Findings of Fact

and Conclusions of Law and Confirmation Order, offering arguments

aimed at obtaining certain retirement benefits to which Appellants

believe they are entitled.          Appellants' contentions have been

rejected by the Financial Oversight and Management Board ("the

Board"), Governor Pedro R. Pierluisi ("the Governor"), and the

Puerto    Rico   Fiscal   Agency   and   Financial   Advisory     Authority

(referred to in the Commonwealth (and here) as "AAFAF"),2 who offer


     1  This was one of several PROMESA matters argued to us on
April 28, 2022. The cases were consolidated for briefing and oral
argument pursuant to Rule 3(b)(2) of the Federal Rules of Appellate
Procedure. This opinion resolves Appeal No. 22-1120 only.
     2  We'll sometimes refer to this group -- the Board, the
Governor, and AAFAF -- collectively as "Appellees."  And, for


                                   - 8 -
us arguments of the jurisdiction, standing, and mootness variety.

As we'll explain,    we dismiss Appellants' appeal        for lack of

appellate jurisdiction.

                                BACKGROUND

           A hallmark of PROMESA cases is a complicated procedural

history underpinning the case before us on appeal.       So, too, is it

here.    But before we turn to that, it will be helpful to begin

with a recent-history lesson on the universe of PROMESA and the

years-long debt-restructuring proceedings that gave rise to this

dispute.

           In June 2016, Congress enacted PROMESA "to address an

ongoing financial crisis in the Commonwealth of Puerto Rico."         In

re Fin. Oversight & Mgmt. Bd. for P.R., 872 F.3d 57, 59 (1st Cir.

2017) (citing Peaje Invs. LLC v. García-Padilla, 845 F.3d 505, 509

(1st Cir. 2017)).3    In doing so, Congress explained that "[a]

comprehensive   approach   to   fiscal,   management,   and   structural

problems and adjustments . . . is necessary, involving independent




simplicity and because they filed a joint red brief, we often refer
to the Governor and AAFAF, in their capacities as joint appellees,
collectively as "AAFAF."
     3 The interested reader can find more detail about the
Commonwealth's debt spiral in PROMESA itself and in our precedent.
See, e.g., 48 U.S.C. § 2194(m); In re Fin. Oversight & Mgmt. Bd.
for P.R., 32 F.4th 67, 74 (1st Cir. 2022); Aurelius Inv., LLC v.
Puerto Rico, 915 F.3d 838, 843-46 (1st Cir. 2019) (overruled on
other grounds by Fin. Oversight & Mgmt. Bd. for P.R. v. Aurelius
Inv., LLC, 140 S. Ct. 1649 (2020)).


                                  - 9 -
oversight and a Federal statutory authority for the Government of

Puerto Rico to restructure debts in a fair and orderly process."

48 U.S.C. § 2194(m)(4).      To that end, Congress, through PROMESA,

created the Board, see id. § 2121(b)(1), for the purpose of helping

the Commonwealth "achieve fiscal responsibility and access to the

capital markets," id. § 2121(a), and "to assist the Government of

Puerto Rico in reforming its fiscal governance and support the

implementation of potential debt restructuring," id. § 2194(n)(3).

           "Among the numerous responsibilities assigned to the

Board was the development of fiscal plans for the Commonwealth and

its instrumentalities to 'provide a method to achieve fiscal

responsibility and access to the capital markets.'"           In re Fin.

Oversight & Mgmt. Bd. for P.R., 32 F.4th 67, 74 (1st Cir. 2022)

(quoting 48 U.S.C. § 2141(b)(1)).      So PROMESA empowered the Board

to    develop,   review,   approve,   and   certify   plans   of    fiscal

adjustment.      See 48 U.S.C. §§ 2141(c)-(e), 2142(c)(1).         And, as

relevant here, PROMESA authorizes the Board to commence quasi-

bankruptcy proceedings to restructure the Commonwealth's debts

under a part of the statute we refer to as "Title III."            See id.

§ 2164(a); In re Fin. Oversight & Mgmt. Bd. for P.R., 872 F.3d at

59.   "Title III authorized the Board to place the Commonwealth and

its instrumentalities into bankruptcy proceedings and to develop

a plan of adjustment for restructuring the Commonwealth's debts to

wind down the bankruptcy in a manner that would 'reform[ ] . . .


                                 - 10 -
fiscal governance.'"         In re Fin. Oversight & Mgmt. Bd. for P.R.,

32 F.4th at 75 (deletion and ellipsis in original) (quoting 48

U.S.C. § 2194(n)(3)); see also 48 U.S.C. § 2175.                  On May 3, 2017,

the   Board    commenced     Title   III   proceedings       on   behalf     of   the

Commonwealth and some of its instrumentalities.                   See In re Fin.

Oversight & Mgmt. Bd. for P.R., 872 F.3d at 60.

              Fast forward a few years.           On January 18, 2022, after a

great deal of effort on the part of many people and entities, the

Board presented the Plan of Adjustment (well, the Modified Eighth

Amended version of the plan, which we'll refer to here as "the

Plan") for the Commonwealth and two of its instrumentalities.

              But let's break here for a moment before we dive into

the Plan's negotiation and eventual confirmation because, in the

lead-up   to     these   headliner      events,      there    were    many    other

proceedings afoot.       Indeed, amidst the Board's years-long efforts

towards   fashioning     a   workable      plan    of   adjustment,    the    Board

prudently kept a watchful eye on the Commonwealth's retirement-

benefits scene.     See generally 48 U.S.C. §§ 2128, 2141-2147.                   The

Board's scrutiny of those matters, the course it charted to deal

with them, and Appellants' interests converge here, forming the

foundation for today's dispute.

              Bear with us as we lay out the pertinent interlocking

events, weaving together several different procedural storylines.




                                     - 11 -
          Back   in   August   2020,   the   Commonwealth's   government

enacted a series of retirement benefit laws:       Puerto Rico Acts 80-

2020 ("Act 80"), 81-2020 ("Act 81"), and 82-2020 ("Act 82").4

Appellants retired sometime after August 3, 2020,5 and thereafter

sought payment of the retirement pensions to which they believed

they were entitled under Act 81.       But, as Appellants tell it, the

Commonwealth's Employees Retirement System continued to dole out

retirement benefits pursuant to Act 3, the previous (and less

advantageous to retirees) law.6



     4 Acts 80-82 permitted certain government employees to retire
early and provided enhanced retirement benefits.      Specifically,
Act 80 was meant to equip the Commonwealth's government with a
tool to manage the size of its workforce by providing early
retirement benefits, while Act 82 would permit crediting sick leave
and vacation time towards calculating retirement ages for
teachers. Act 81, the focus of Appellants' arguments before us,
"contemplate[d] the establishment of defined benefit pension
rights for the benefit of certain Commonwealth emergency, law
enforcement, and corrections personnel who enrolled in the
Commonwealth public pension system before January 1, 2000." Act
81 "partially reverse[d] Act No. 3-2013, which froze pension
accruals under the ERS defined benefit plan for participants who
enrolled in the ERS pension system prior to January 1, 2000."
     5 The appellate record does not bear out what employment
positions the individual appellants held, but given their focus on
Act 81 benefits, see supra note 4, it seems likely they fall into
one or more of those categories.     We need not dwell on this,
though, as it has no bearing on our outcome today.
     6 Appellants were displeased, of course, and pursued redress
by suing the Governor and others in February 2021 in Puerto Rico's
Court of First Instance. Then in April 2021, that court stayed
the case pursuant to PROMESA's automatic stay provisions, see 48
U.S.C. § 2161; 11 U.S.C. §§ 362(a)(1), 922(a)(1), and Appellants'
November 2021 lift-stay motion was denied by the Title III court.


                                 - 12 -
            Now,    given   its   efforts   to   keep    a   lid   on   the

Commonwealth's fisc during the debt-restructuring process, the

Board took issue with these new laws.            In November 2020, the

Commonwealth and the Board struck an accord not to implement the

Acts until an agreement was reached relative to the Acts' financial

viability in light of the ongoing debt-negotiation proceedings.

On this record, it appears that a financial-viability agreement

did not come to pass; nevertheless, the Commonwealth's legislature

in November 2021 required the partial implementation of Act 80

(the early retirement package), which was followed by the Governor

signing into law Joint Resolution 33 ("JR 33") on December 16,

2021.   JR 33 required partial implementation of Act 80.

            All the while, work on the plan of adjustment was

ongoing.    The various iterations of the plan shared some common

features.    Among them was a list of Commonwealth laws that would

be preempted.      As recently as November 2021, the Board endeavored

to include Acts 80-82 on that preemption list.          But AAFAF insisted

that inclusion of these Acts among the preempted statutes was

improper.    The Title III court, on December 14, 2021, expressed

doubt that there was a legally permissible basis upon which the

plan could preempt Acts 80-82. See Order Regarding Certain Aspects

of Motion for Confirmation of Modified Eighth Amended Title III

Joint Plan of Adjustment of the Commonwealth of P.R., et al., at




                                  - 13 -
5, In re Fin. Oversight & Mgmt. Bd. for P.R., No. 17-BK-3283

(D.P.R. Dec. 14, 2021), ECF 19517.

            These assorted goings-on were on a collision course.

Here's what happened next.

            Given its failure to otherwise have the benefits Acts

declared    invalid    through    other   PROMESA   mechanisms,   the   Board

commenced an adversary proceeding7 on December 20, 2021, against

the Governor and AAFAF seeking to nullify and enjoin enforcement

of the three Acts and JR 33, asserting, inter alia, that the Acts

were significantly inconsistent with the Commonwealth's certified

fiscal plan.    See Fin. Oversight and Mgmt. Bd. for P.R. v. Hon.

Pedro Pierluisi Urrutia, et al., Adv. Proc. No. 21-00119 in 17-

BK-3283-LTS (D.P.R. Dec. 20, 2021).             The Board explains that it

was   the   Governor    signing    JR     33   (thereby   requiring   partial

implementation of Act 80) that prompted it to file this adversary

proceeding.    The adversary proceeding's inception also came right

on the heels of the Title III court's order expressing skepticism

about including Acts 80-82 "in any list of preempted statutes."

            Once the adversary proceeding was initiated, the Board,

the Commonwealth government, and the Office of Management and


      7"[A]n adversary proceeding is a subsidiary lawsuit within
the larger framework of a bankruptcy case." In re Fin. Oversight
& Mgmt. Bd. for P.R., 872 F.3d at 63 (quoting Kowal v. Malkemus (In
re Thompson), 965 F.2d 1136, 1140 (1st Cir. 1992)); see also Fed.
R. Bankr. P. 7001 (which 48 U.S.C. § 2170 says shall apply to
PROMESA cases).


                                    - 14 -
Budget engaged in negotiations, and one week after the suit was

filed, they executed a settlement stipulation ("the Stipulation")

to resolve the benefits controversy -- subject to court approval.

In the Stipulation, the parties agreed that Acts 80-82, as well as

JR 33, were "invalidate[d] . . . pursuant to PROMESA, including as

significantly inconsistent with the [relevant] certified fiscal

plan," except as otherwise provided in the Stipulation.8    A day

later, on December 28, 2021, the Title III court approved and so-

ordered the Stipulation and entered final judgment ("the Approval

Order"), i.e., the Title III judge signed her name to the "SO

ORDERED" line in the bottom corner of the Stipulation, thereby

creating the Approval Order.

          In the course of the one week the adversary proceeding

was pending, and once the Stipulation was entered and judicially


     8 On the topic of Act 81 (the one that would apply to
Appellants, remember, though Appellants do tend to discuss the
Acts as a group, too), the Stipulation said:

     The parties shall endeavor to reach an agreement, within
     60 days of the date of this agreement on a means to
     provide enhanced retirement benefits to police officers
     consistent with the Commonwealth's certified fiscal plan
     and currently proposed plan of adjustment.       If the
     parties reach an agreement, the Oversight Board shall
     provide the necessary fiscal plan and budgetary
     approvals or certifications required by PROMESA.

     The Stipulation also stated that "[t]he Court's approval or
'SO ORDERING' of this agreement shall invalidate JR 33 and Acts
80, 81, and 82 pursuant to PROMESA, including as significantly
inconsistent with the certified fiscal plan, as of the enactment
date," except as otherwise provided in the Stipulation.


                               - 15 -
sanctioned, Appellants never sought to intervene, object to, or

otherwise participate in the proceeding, nor did they immediately

appeal the adversary proceeding's outcome.

            That takes us back to the Plan and its confirmation.   On

January 18, 2022, an "Order and Judgment Confirming Modified Eighth

Amended Title III Joint Plan of Adjustment of the Commonwealth of

Puerto Rico, the Employees Retirement System of the Government of

the Commonwealth of Puerto Rico, and the Puerto Rico Public

Buildings Authority" (for short, "the Confirmation Order") was (at

long last) entered by the Title III court.    Contemporaneously, the

Title III court issued its "Findings of Fact and Conclusions of

Law in Connection with" the Confirmation Order (we'll call this

"the FF/CL").    Appellants did not file an objection to the Plan or

the Confirmation Order in the Title III court.

            Jumping backwards for a moment and as relevant to this

appeal, recall that, before the adversary proceeding took place,

the Board had requested a ruling during the protracted plan of

adjustment    proceedings   that   PROMESA   preempts   Acts   80-82.

Ultimately, in its FF/CL, the Title III court did not offer such

a ruling.    That is so because, as the court said in the FF/CL, any

question concerning the preemption of Acts 80-82 "ha[d] been mooted

by the Court's approval of the [Stipulation]" -- the Stipulation,

the court wrote, "resolved litigation concerning the validity of

[the] Acts" and invalidated the Acts on the ground they were


                               - 16 -
"significantly inconsistent with the relevant certified fiscal

plan."9

          That brings us to the present day and the instant appeal,

which protests both the FF/CL and Confirmation Order as they relate

to the denial of the more favorable retirement benefits.

                                DISCUSSION

          Here,   Appellants     offer    a    gallimaufry     of   arguments

regarding the FF/CL and Confirmation Order and the adversary

proceeding's Stipulation and eventual Approval Order and why the

Title III judge got it all wrong.             But amidst the many complex

issues this appeal raises, from our perch, this comes down to, as

Appellees point out, appellate jurisdiction.

          In   tackling   the   appellate       jurisdiction    inquiry,   we

balance our own obligation to inquire into our jurisdiction, see

Watchtower Bible & Tract Soc'y of N.Y., Inc. v. Colombani, 712

F.3d 6, 10 (1st Cir. 2013) (observing that this court "must

appraise [its] own authority to hear and determine particular

cases" (quoting Cusumano v. Microsoft Corp., 162 F.3d 708, 712

(1st Cir. 1998))); id. at 10 n.3 (noting that this court "would

have an obligation to pursue the jurisdictional inquiry even if




     9 The FF/CL and Confirmation Order are actually separate
orders, though issued in tandem. We note that Appellants primarily
lump them together, indicating that the FF/CL is what mentions
Acts 80-82 while the Confirmation Order does not. For purposes of
today's appeal, we follow Appellants' lead.


                                 - 17 -
[one        side]   acquiesced   in    the     [other   side's]   claim   of

jurisdiction"); Whitfield v. Mun. of Fajardo, 564 F.3d 40, 44 (1st

Cir. 2009) ("[F]ederal courts have an omnipresent duty to take

notice of jurisdictional defects, on their own initiative if

necessary."), with the fact that it is Appellants' burden to show

this court has appellate jurisdiction, see U.S. Fid. & Guar. Co.

v. Arch Ins. Co., 578 F.3d 45, 55 (1st Cir. 2009) (stating that

the party invoking appellate jurisdiction bears the burden of

establishing that it exists).         And when appellate jurisdiction has

been called into question, as it has by the Board and AAFAF here,

this court will generally consider only the rationales offered by

the party invoking the court's jurisdiction.              See, e.g., Micro

Signal Research, Inc. v. Otus, 417 F.3d 28, 34 (1st Cir. 2005)

("It is up to defendants to show that we have jurisdiction over

their appeal of the attachments; whether or not a stronger case

for jurisdiction could have been made, it has not been provided

here."); Campbell v. Gen. Dynamics Gov't Sys. Corp., 407 F.3d 546,

551 (1st Cir. 2005) (declining to assert appellate jurisdiction

over an order when a party "ha[d] failed to identify a valid

jurisdictional hook on which [the court] might hang immediate

review of" it).10



       Both the Board and AAFAF squarely focused their responsive
       10

arguments in this matter on the various reasons why Appellants
could not pull off what they were trying to do on appeal, but lack
of appellate jurisdiction was chief among those reasons. After


                                      - 18 -
            Appellants'     notice     of     appeal      is     relevant   to     our

jurisdictional inquiry.         The Federal Rules of Appellate Procedure

instruct that a notice of appeal must "designate the judgment --

or the appealable order -- from which the appeal is taken."                       Fed.

R.   App.   P.    3(c)(1)(B).       For     our   part,    "[w]e     can    exercise

jurisdiction      over   those     orders    'fairly      raised     within      th[e]

notices.'"       Gonpo v. Sonam's Stonewalls & Art, LLC, 41 F.4th 1, 9

(1st   Cir.      2022)   (second     alteration      in        original)    (quoting

Constructora Andrade Gutiérrez, S.A. v. Am. Int'l Ins. Co., 467

F.3d 38, 44-45 (1st Cir. 2006)).

            In their notice of appeal, Appellants cite to the entry

of the FF/CL and Confirmation Order as the final decisions from

which they are appealing.          And before us, in the jurisdictional

section of their brief, Appellants anchor jurisdiction, without

elaboration, on 28 U.S.C. § 1291, which generally gives the courts

of appeals jurisdiction over final decisions of the district

courts.     Considering both proffers, and after a careful review of



our jurisdiction was questioned, Appellants chose not to file a
reply brief addressing these concerns. While Appellants are not
required to file a reply brief, see Fed. R. App. P. 28(c) ("The
appellant may file a brief in reply to the appellee's brief."), we
reiterate what we've made clear before.            When appellate
jurisdiction has been called into question, we generally consider
only the rationales offered by the party invoking the court's
jurisdiction. See, e.g., Otus, 417 F.3d at 34.
     Incidentally, the same goes for the other dispositive,
threshold hurdles (standing and mootness) argued by AAFAF and the
Board in their red briefs -- Appellants made no response to those
arguments either.


                                     - 19 -
the arguments presented here, we best frame the crux of the

jurisdictional quandary like this:        Did Appellants in fact appeal,

and appeal in a timely fashion, the court order which is the basis

of their grievance, to wit, the Approval Order that would allow us

to exercise jurisdiction over those particular claims?

             From what we can tell, Appellants suggest they have done

so and seem to be making two primary arguments relevant to our

jurisdictional determination.       First, Appellants allude to the

idea that the FF/CL and Confirmation Order specifically "[held]

that [Acts 80-82] are preempted by PROMESA," in that the adversary

proceeding's Approval Order (which, upon its entry, invalidated

the   Acts    "pursuant   to   PROMESA,    including   as   significantly

inconsistent with the certified fiscal plan") got incorporated

into the FF/CL and Confirmation Order.           Appellants imply this

incorporation occurred when the Title III court's FF/CL made

mention of the Approval Order.11     Second, they assert a preemption




      11A quick aside. We say "Appellants allude to the idea" and
"Appellants imply" because we're mindful that Appellants never
affirmatively contend any such incorporation by reference actually
happened, instead simply intimating the idea in their opening brief
and then promoting a theory of incorporation by reference at oral
argument and in a post-argument submission. In their Federal Rule
of Appellate Procedure 28(j) letter, Appellants point to a
nonbinding case about the collateral order doctrine and appeals of
interlocutory decisions before concluding "the Findings of Fact
and Conclusions of Law and Confirmation Order directly incorporate
the Court Order of the Adversary Proceeding." This "incorporation"
mention is worth flagging here as the only on-paper, explicit
"incorporation" notation we spy in Appellants' submissions. (But


                                 - 20 -
order entered because, as they tell it, the Approval Order by

operation of law got merged into the appealed-from FF/CL and

Confirmation Order for purposes of appeal.         Seemingly operating

from the supposition that the Approval Order's substance is part

and parcel of the FF/CL and Confirmation Order which were timely

appealed, Appellants expend the bulk of their appellate energy on

their endgame argument as to why the foundational Stipulation and

resulting Approval Order were fatally flawed as a matter of Puerto

Rico contract law, meaning the Title III court erred in approving

it, the adversary proceeding should be reopened, and the dispute

about the validity of Acts 80-82 should be resurrected.12

             The Board and AAFAF urge us to reject all of this,

contending that we should dismiss the appeal because Appellants'

case    is   plagued   by   various   insurmountable    jurisdictional,

standing, and mootness problems.13        Crucially, Appellees maintain


it goes more to merger doctrine, not incorporation by reference.
And we'll get into that shortly.)
     Accordingly, although this incorporation argument is quite
thinly presented, we close the loop on this notion as part of our
jurisdictional examination.
       Specifically, Appellants' legal arguments about the merits
       12

of Acts 80-82 boil down to this: The Stipulation was conditioned
on a specific obligation (the parties "shall endeavor" to find a
way to provide enhanced retirement benefits to police officers,
consistent with the fiscal plan), and this as yet unmet condition
"is a promised act that is conditional on the occurrence of a
future event within the control of [the Board]," meaning "this
conditional obligation is illusory."
        As is relevant to the instant matter, AmeriNational
       13

Community Services, LLC, as servicer for the GDB Debt Recovery


                                 - 21 -
that neither the Title III court's FF/CL nor its Confirmation Order

in any way held Acts 80-82 were preempted by PROMESA because the

adversary proceeding's Stipulation and ensuing Approval Order had

already mooted the issue.14      And because the adversary proceeding,

though related, was completely separate from the main Title III

case, and because no timely appeal of that proceeding's Approval

Order followed, no appellate jurisdiction lies with us from that

order.15

           We   consider   the    theories   advanced   in    support   of

jurisdiction in turn.

                            Incorporation

           First up is incorporation, which we dispatch with the

same brevity as it was handed to us by Appellants.           We start with


Authority and Cantor-Katz Collateral Monitor LLC join the Board's
brief as to the arguments it advances to rebut Appellants'
appellate contentions. Similarly, AAFAF adopts the Board's Pabón-
related arguments.
     14 The Board and AAFAF also say this means Appellants lack
standing because no injury in fact exists that is fairly traceable
to the FF/CL and Confirmation Order, and there is no injury that
could be redressed by a favorable decision from this court.
Because we dispose of this matter on appellate-jurisdiction
grounds, not standing, we need say no more on standing or mootness.
See, e.g., Brito v. Garland, 22 F.4th 240, 255 (1st Cir. 2021)
("Ultimately, we need not resolve the standing question, for 'a
federal court has leeway to choose among threshold grounds for
denying audience to a case on the merits.'" (quoting Sinochem Int'l
Co. v. Malaysia Int'l Shipping Corp., 549 U.S. 422, 431 (2007))).
     15Appellees do not invoke equitable mootness as a reason to
dismiss this appeal. See United Sur. & Indem. Co. v. López-Muñoz
(In re López-Muñoz), 983 F.3d 69, 72 (1st Cir. 2020) (examining
the policy underlying and test for finding equitable mootness).


                                  - 22 -
the language of the FF/CL and Confirmation Order themselves.          The

FF/CL explained that,

     [t]hrough modifications to the proposed Plan and related
     documents, the Oversight Board previously requested
     judicial acknowledgement that [Acts 80-82] are preempted
     by PROMESA. That request has been mooted by the Court's
     approval of the Stipulation and [Approval Order],
     pursuant to which the Puerto Rico Fiscal Agency and
     Financial Advisory Authority, the Office of Management
     and Budget, and the Honorable Pedro Pierluisi Urrutia,
     the Governor of the Commonwealth of Puerto Rico,
     resolved litigation concerning the validity of [Acts 80-
     82] . . . and agreed that they are significantly
     inconsistent with the relevant certified fiscal plan.

As Appellees contend, it is nose to face plain from this language

that the FF/CL did not directly hold that Acts 80-82 are preempted

by PROMESA, nor did it directly effect an invalidation of the Acts;

rather, as the Title III court recognized, it is the Approval Order

which did that deed (instructing that Acts 80-82 (and JR 33) were

"invalidate[d]    . . .    pursuant    to     PROMESA,   including    as

significantly inconsistent with the [relevant] certified fiscal

plan").    All the FF/CL observes is an acknowledgment that the

Board's prior request to include Acts 80-82 on the schedule of

preempted laws had already been resolved and thus mooted.

           But, as we interpret Appellants' argument to be, did the

FF/CL's mere reference to the Stipulation and Approval Order

constitute an incorporation by reference of the invalidation?

Before    answering,   let's   talk   about   the   legal   concept   of

incorporation.



                                - 23 -
             Generally speaking, incorporation by reference is "[a]

method of making a secondary document part of a primary document

by including in the primary document a statement that the secondary

document should be treated as if it were contained within the

primary one."     Incorporation by reference, Black's Law Dictionary

(11th ed. 2019).       In a situation loosely analogous to this one

relative to this particular incorporation idea, a panel of this

court   explained   that   a   "passing       reference   to   [a]   settlement

agreement" -- "the judgment dismissing the case said both that

'[d]efendants shall pay plaintiff the sum of $50,000' and that

payment   shall   be   made    'as   per   the   terms    of   the   settlement

agreement'" -- "is not enough to incorporate its terms into [a]

judgment."    Colón-Torres v. Negrón-Fernández, 997 F.3d 63, 70 (1st

Cir. 2021); see also F.A.C., Inc. v. Cooperativa de Seguros de

Vida de P.R., 449 F.3d 185, 190 (1st Cir. 2006) (explaining that

a judgment's "bare reference" to a settlement agreement (that "the

parties ha[d] come to a settlement agreement") was not enough to

incorporate the settlement's terms into that judgment, but a later

judgment that set forth (inter alia) the court's understanding of

the settlement's main terms did constitute an incorporation of the

settlement's terms).

             With this in mind, we consider again the language the

Title III court deployed.        True, the FF/CL makes mention of the

Approval Order, just as the Colón-Torres judgment made mention of


                                     - 24 -
the settlement agreement.    But the Approval Order gets a shout-

out in the FF/CL simply for its existence, not because the FF/CL

is adopting a preemption take on Acts 80-82.          The FF/CL solely

stated    that   the   Board's     please-include-Acts-80-82-on-the-

preemption-list request was moot.         This passing reference to the

Approval Order -- offered to explain why the Title III court in

its FF/CL wouldn't be touching on the validity of Acts 80-82 --

does not amount to an FF/CL incorporation of the Approval Order's

invalidation of the Acts.

           And, importantly for us, Appellants offer us no legal

authority or persuasive argument that would compel us, as a matter

of law, to conclude otherwise.     Thus, this argument is a no-go as

a jurisdictional hook.16

                                 Merger

           That leaves merger, which appears to be the major thrust

of Appellants' jurisdictional asseveration.        As far as words and


     16To be clear -- because this case is a procedural hot mess
-- no one disputes that Appellants' appeal from the entry of the
FF/CL and Confirmation Order was timely, and no one disputes that
we have jurisdiction to review those orders.       But, as we've
endeavored to explicate as best we can based on the arguments as
they were presented to us, that's not the issue here. Appellants
latch onto the FF/CL's mention of Acts 80-82 to seek to use these
orders as a vehicle to assail what the Approval Order actually
did, and their brief reflects as much.
     Even if we were to disregard the complete picture and thrust
of Appellants' arguments, limiting our framing of Appellants'
arguments to an attack on the FF/CL and Confirmation Order based
on Appellants' belief that they wrongly concluded the Acts were
preempted by PROMESA, that construction suffers the same fatal


                                 - 25 -
principles go, merger and incorporation sound deceptively similar.

Here, though, they mean different things.           We've just rejected the

idea   that    the    FF/CL   and   Confirmation   Order   incorporated    the

adversary proceeding's Approval Order's invalidation of the Acts.

Merger, for appellate jurisdiction purposes, operates a little

differently.         Merger here is about whether the Approval Order

itself is before us on appeal.           We explain.

              Rule 3 of the Federal Rules of Appellate Procedure

explicates that "[t]he notice of appeal encompasses all orders

that, for purposes of appeal, merge into the designated judgment

or appealable order," and instructs that "[i]t is not necessary to

designate those orders in the notice of appeal."               Fed. R. App. P.

3(c)(4); but see Fed. R. App. P. 3, advisory committee's notes to

the 2021 amendment (cautioning that the amendment "does not attempt

to codify the merger principle but instead leaves its details to

case law").

              Appellants,     in    accordance   with   Rule   3's   guidance,

probably banked on the Approval Order being merged into the FF/CL

and Confirmation Order, thinking they were timely appealing the

Approval Order by appealing the FF/CL and Confirmation Order. This

comes across in the (unsupported, largely undeveloped) assumptions



flaw laid out in our above jurisdictional analysis: The orders
did not offer any such preemption "holding" as Appellants insist
it did, instead stating only that the Board's request to include
Acts 80-82 on the preemption schedule was moot.


                                      - 26 -
they make in their opening brief and also in that Appellants'

counsel represented at oral argument that the Confirmation Order

is a final order pursuant to 28 U.S.C. § 1291, and that Appellants

didn't try to intervene in or appeal from the adversary proceeding

because they were "just waiting for the Confirmation Order."             This

merger-based assumption is most obviously showcased in Appellants'

post-argument submission, wherein they rely on In re Peachtree

Lane Assocs., Ltd., 188 B.R. 815, 822 (N.D. Ill. 1995), to support

the notion that the Approval Order is before us on appeal because

"[i]t is well established . . . that 'when the appellant appeals

the final judgment, that judgment necessarily incorporates all

earlier interlocutory decisions' and '[b]y referring to the final

order the [appellants] present the whole case to us on appeal.'"

Id. (the first two alterations are our own) (quoting Glass v.

Dachel, 2 F.3d 733, 738 (7th Cir. 1993)).

              Here's   the   thing   about    Appellants'   merger     theory,

though: If the adversary proceeding's Approval Order did not merge

into    the   FF/CL    and/or   Confirmation    Order   (the   final   orders

designated in the notice of appeal), then the Approval Order, which

had become final and immediately appealable pursuant to 28 U.S.C.

§ 158(d)17 after its entry, is not properly before us on appeal.



       As pertinent here, the statutory text explains that "[t]he
       17

district courts of the United States shall have jurisdiction to
hear appeals from final judgments, orders, and decrees," 28 U.S.C.
§ 158(a)(1), and "[t]he courts of appeals shall have jurisdiction


                                     - 27 -
We now turn to explaining why all of this is so (based on the

separateness of the adversary proceeding and main bankruptcy case

as well as principles of finality), and why the end result is that

Appellants' merger concept does not pan out as a jurisdiction-

conferring mechanism for this appeal.

              Remember   that,      as    a     matter   of   procedure     here,     the

Approval Order was the result of the adversary proceeding, whereas

the FF/CL and Confirmation Order arose out of the main bankruptcy

case.    For     appellate-procedure             purposes,      this    separation    is

significant.        Because if today's matter had been a typical civil

case involving an earlier order being swept up into an appeal by

virtue of a general notice of appeal from the same case's final

order, Appellants might've been onto something with their merger

idea.   See Fed. R. App. P. 3(c)(4); see also In re Saco Loc. Dev.

Corp.   (In    re    Saco),   711        F.2d    441,    443-44    (1st    Cir.     1983)

(contrasting traditional civil actions with bankruptcy cases with

respect to their structure and how finality can arise).                        But the

structure of bankruptcy matters, as we'll untangle, is a horse of

a   different       color,    and        this     case    and     its     posture     are




of appeals from all final decisions, judgments, orders, and decrees
entered under subsections (a) and (b) of this section," id.
§ 158(d)(1).


                                          - 28 -
distinguishable from the normal civil litigation case in a handful

of important ways.18

            "Traditionally, every civil action in a federal court

has been viewed as a 'single judicial unit,' from which only one

appeal would lie."        In re Saco, 711 F.2d at 443 (quoting 6 J.

Moore, W. Taggart & J. Wicker, Moore's Federal Practice ¶ 54.19

(1982)).    "Ordinarily, putting aside the effect of Fed. R. Civ. P.

54(b), an action remains a 'single judicial unit' even when it

contains multiple claims and multiple parties."                Id. (citations

omitted).

            This is not what we have in the case before us.

            Unlike    a   typical    civil    case,   bankruptcy    cases    can

involve    a   vast   number   of    litigants     and   interested      parties

interspersed    throughout     the    bankruptcy      case   and   its   various




     18 The analysis that follows leans heavily on bankruptcy
cases, which is commonplace in bankruptcy infused PROMESA matters,
particularly those involving questions of first impression or
questions unique to the one-of-a-kind PROMESA statute. See, e.g.,
In re Fin. Oversight & Mgmt. Bd. for P.R., 954 F.3d 1, 7–8 (1st
Cir. 2020) (observing that the appropriate analogy to a PROMESA
Title III proceeding is a Chapter 9 municipal reorganization);
Mun. of San Juan v. Puerto Rico, 919 F.3d 565, 575 (1st Cir. 2019)
("In the ordinary bankruptcy context, a district court has
concurrent jurisdiction with a bankruptcy court to decide whether
the automatic stay provision of Section 362 applies to its own
proceedings," and "we see no basis for concluding that the rule is
otherwise with respect to the District Court, the Title III Court,
and the PROMESA automatic stay."); Peaje Invs. LLC, 845 F.3d at
511–12 & n.3 (holding a "lack of adequate protection for creditors
constitutes cause to lift the PROMESA stay," looking to and
tracking as consistent with bankruptcy precedent).


                                     - 29 -
subsidiary, independent proceedings.             Indeed, in the world of

bankruptcy, even "the word 'case' has a specialized meaning."                 In

re Fin. Oversight & Mgmt. Bd. for P.R., 872 F.3d 57, 60 n.2 (1st

Cir.   2017).       Specifically,    "[a]    bankruptcy    case   is   what   is

commenced by the filing of a petition for bankruptcy relief" --

"the whole ball of wax."         Id. (quoting 7 Collier on Bankruptcy

¶ 1109.04[1][a][i] (Alan N. Resnick & Henry J. Sommer eds., 16th

ed. 2016) [hereinafter Collier]).            A "'proceeding,' by contrast,

refers to 'any one of the myriad discrete judicial proceedings

within a case,'" so a "'case' encompasses all of the discrete

proceedings that follow the filing of a petition for bankruptcy

relief, including adversary proceedings."            Id. (quoting 7 Collier

¶ 1109.04[1][a][i]).

             An    adversary   proceeding      generally    constitutes       "a

discrete procedural unit within the embracive bankruptcy case."

Ritzen Grp., Inc. v. Jackson Masonry, LLC (Ritzen), 140 S. Ct.

582,   586    (2020)    ("A    bankruptcy     case   encompasses       numerous

'individual controversies, many of which would exist as stand-

alone lawsuits but for the bankrupt status of the debtor.'"

(quoting Bullard v. Blue Hills Bank, 575 U.S. 496, 501 (2015)));

id. at 589        (explaining that    "a discrete dispute"        within the

bankruptcy is "an independent 'proceeding' within the meaning of

28 U.S.C. § 158(a)" (quoting Bullard, 575 U.S. at 502–05)); see

also In re Saco, 711 F.2d at 445-46.


                                    - 30 -
             And   the   meaningfulness       of    the     difference     between

adversary proceedings and main bankruptcy cases for purposes of

appeal has been strung together nicely by a sister circuit:                     "[A]

'notice of appeal in a main bankruptcy proceeding' cannot 'serve

as a notice of appeal in a related adversary proceeding.'"                     In re

Cleveland     Imaging    &   Surgical   Hosp.,     L.L.C.     (In   re   Cleveland

Imaging), 26 F.4th 285, 293 (5th Cir. 2022) (quoting Dorsey v.

U.S. Dep't of Educ. (In re Dorsey), 870 F.3d 359, 362 (5th Cir.

2017) (cleaned up)).          "Instead, the 'main bankruptcy case and

adversary proceeding must be treated as distinct for the purpose

of appeal.'"       Id. (quoting In re Dorsey, 870 F.3d at 363); see

also Dietrich v. Tiernan (In re Dietrich), 490 Fed. App'x 802, 804

(6th   Cir.    2012)     (unpublished)     (elaborating        that      the    main

bankruptcy case and adversary proceeding "have separate docket

numbers, separate issues, and separate parties")).                    "After all,

'adversary     proceedings     are   discrete      judicial    units,'"        In   re

Cleveland Imaging, 26 F.4th at 293 (quoting In re Dorsey, 870 F.3d

at 362) -- "[r]efusing to treat a notice of appeal in the main

case as a notice of appeal in the adversary case makes sense

[since] adversary proceedings are discrete judicial units," In re

Dorsey, 870 F.3d at 363.        And because the In re Cleveland Imaging

appellants hadn't "file[d] a notice of appeal on the adversary

docket,   their    notice     didn't    embrace    the    dismissal      of    their




                                     - 31 -
adversary proceeding," and the court lacked jurisdiction. 26 F.4th

at 293.

           This   is      where   the   separateness     of   the   adversary

proceeding from the main bankruptcy case dovetails with important

finality principles, all of which combine to guide our analysis.

Indeed, just because an adversary proceeding falls under the

umbrella of the bankruptcy does not mean a case-closing order that

finally resolves an adversary proceeding is, for purposes of

appeal, automatically merged with an order that issues in "the

whole ball of wax" bankruptcy case such that a timely appeal of a

larger-bankruptcy-case final order (the FF/CL and Confirmation

Order)    would   allow     an    appellant   to    contest   the   adversary

proceeding's final order (the Approval Order).

           Recall that § 158(d) gives litigants a right of appeal

to the courts of appeals from all "final decisions, judgments,

orders [or] decrees entered" by district courts in bankruptcy

cases.    28 U.S.C. § 158(d) (emphasis added).           In other words, we

don't have jurisdiction unless the appealed-from decision is, in

fact, final, but when it is final, our jurisdiction does attach if

an appeal to us is properly noticed.               And while "[i]t is often

difficult to determine what constitutes a 'final' judgment or order

under section 158(d)[, t]here is somewhat less difficulty in doing

so in an adversary proceeding" because "the finality determination

in such proceedings 'closely resembles [that] in an ordinary case


                                     - 32 -
[between the parties] in a district court.'"                  Quiros Lopez v.

Unanue Casal (In re Unanue Casal), 998 F.2d 28, 31 (1st Cir. 1993)

(quoting Estancias La Ponderosa Dev. Corp. v. Harrington (In re

Harrington), 992 F.2d 3, 6 n.3 (1st Cir. 1993)).               "Accordingly, a

district court order in an adversary proceeding is not appealable

as   of   right    under   section   158(d)    unless   it    ends   the   entire

adversary proceeding on the merits and leaves nothing for the court

to do but enter the judgment."         Id. (internal quotation marks and

citation omitted); see also In re González, 795 F.3d 288, 291 (1st

Cir. 2015) (instructing that, "within each discrete adversary

proceeding in a bankruptcy, 'ordinary concepts of finality apply,'

meaning that 'orders in which the merits are not determined' are

generally not final" (quoting 1 Collier ¶ 5.08[1][b], [5])).

            Indeed, important to our work today, "Congress has long

provided    that    orders   in   bankruptcy    cases   may    be    immediately

appealed if they finally dispose of discrete disputes within the

larger case -- and in particular, it has long provided that orders

finally settling creditors' claims are separately appealable."                In

re Saco, 711 F.2d at 444 (emphasis in original); id. at 445-46

(explaining that, "given a longstanding Congressional policy of

appealability,        an     uninterrupted      tradition       of      judicial

interpretation in which courts have viewed a 'proceeding' within

a bankruptcy case as the relevant 'judicial unit' for purposes of

finality, and a legislative history that is consistent with this


                                     - 33 -
tradition, we conclude that a 'final judgment, order, or decree'

under 28 U.S.C. § 1293(b) includes an order that conclusively

determines     a     separable       dispute     over      a    creditor's       claim      or

priority").19       See also Perry v. First Citizens Fed. Credit Union

(In re Perry), 391 F.3d 282, 285 (1st Cir. 2004) ("To be final, a

bankruptcy     order     need    not      resolve    all       of   the    issues     in   the

proceeding,        but   it   must     finally      dispose         of    all   the   issues

pertaining to a discrete dispute within the larger proceeding.");

In re Am. Colonial Broad. Corp., 758 F.2d 794, 801 (1st Cir. 1985)

(reasoning that "[a] bankruptcy order need not dispose of all

aspects of a case in order to be final; an order which disposes of

a 'discrete dispute within the larger case' will be considered

final and appealable" as long as it "'conclusively determine[s]'

the dispute" (quoting In re Saco, 711 F.2d at 444, 445-46)).

             Our takeaway is this:               Putting it all together means

that    we   ask    ourselves,       on    a   case-by-case          basis,     whether     an

adversary proceeding, upon its conclusion, has the sufficient

indicia of distinction (from the primary bankruptcy proceeding)

and finality to be immediately appealable.                      See, e.g., Ritzen, 140


       19 We are aware that In re Saco dealt with 28 U.S.C.
§ 158(d)'s predecessor, § 1293(b), but that is a distinction
without meaning -- the leading bankruptcy treatise and our own
precedent have indicated that the statutes have been accorded the
same meaning. See, e.g., Perry v. First Citizens Fed. Credit Union
(In re Perry), 391 F.3d 282, 285 (1st Cir. 2004) (citing Giles
World Mktg., Inc. v. Boekamp Mfg., Inc., 787 F.2d 746, 748 n.2
(1st Cir. 1986)); 1 Collier ¶ 5.07.


                                          - 34 -
S. Ct. at 586-87, 589-90 (assessing a proceeding within the larger

bankruptcy case and its finality based on the type of proceeding

and the circumstances present); In re Perry, 391 F.3d at 285

(same); In re Am. Colonial Broad. Corp., 758 F.2d at 801 (same);

In re Saco, 711 F.2d at 444-46 (same); see also In re Cleveland

Imaging, 26 F.4th at 293; In re Dorsey, 870 F.3d at 362.

               That every resolved adversary proceeding does not merge

into an appeal from a final plan makes sense as a policy matter,

too.        Pandemonium would result if litigants could get automatic

merger-principle appellate review of any number of earlier, final

adversary proceeding orders and judgments simply by appealing a

final order in the main bankruptcy case.             As noted earlier, these

bankruptcy       cases   involve   multitudes   of    claimants,   creditors,

interested parties, claims, interests, and proceedings, sometimes

taking years to untangle and ultimately resolve.20            Case in point:



        In general, and as is clear from our work to this point,
       20

bankruptcy cases have an impressive knack for complicating
appellate review.      Indeed, "bankruptcy litigation in many
instances is unlike ordinary civil litigation" -- as is certainly
the case here and in PROMESA generally, "bankruptcy litigation
frequently involves and affects the interest of entities that are
frequently not formally parties to a particular adversary
proceeding or contested matter." 1 Collier ¶ 5.07. "It might be
said that all of the creditors and the debtor or trustee are
parties to every order entered in a bankruptcy case, but that does
not help to determine what parties have standing to take an appeal.
Procedural chaos would result from a rule that all parties who are
involved directly, indirectly, or tangentially in the case have
the power to appeal any order entered by a bankruptcy judge." Id.
But once again, we repeat, our analysis allows us to avoid any
standing problem.


                                     - 35 -
the Commonwealth's bankruptcy case.             So it tracks that it should

not work this way.        See, e.g., Ritzen, 140 S. Ct. at 586-87 ("It

is     thus   common    for    bankruptcy      courts     to   resolve     discrete

controversies definitively while the umbrella bankruptcy case

remains pending.").        This applies with full force in today's case.

              Here, it is clear that the adversary proceeding was

separate from the bankruptcy case and upon entry of the Approval

Order became final and immediately appealable under § 158(d).                     The

Approval Order conclusively resolved the entire benefits dispute,

including issues as to what relief would be granted, closed the

adversary proceeding, and even dismissed the Board's complaint

with prejudice.        See In re González, 795 F.3d at 291; In re Perry,

391 F.3d at 285; In re Unanue Casal, 998 F.2d at 31; In re Am.

Colonial Broad. Corp., 758 F.2d at 801; In re Saco, 711 F.2d at

444.     And importantly, once it became clear that no party sought

to appeal the adversary proceeding's final determinations, it

brought certainty and predictability to the Title III proceedings

that there would be additional monies in the Commonwealth's coffers

available     for   distribution      down     the    road.       Truth   be    told,

Appellants simply have not attempted to confront the important

distinction     between       the   adversary        proceeding    and    the   main




                                      - 36 -
bankruptcy case or explain why the Approval Order did not finally

resolve the adversary proceeding, thus making it appealable.21

            Given the finality doctrine as understood within the

context of a bankruptcy proceeding, and in light of our own

precedent and the persuasive reasoning out of our sibling circuits,

we conclude here that on the facts of this case, and contrary to

Appellants'    apparent,      assumed,     or    aspirational         take    on   the

interplay     of    these      legal     considerations,             the   adversary

proceeding's Approval Order, based on the merger doctrine, cannot

be construed as part of the main bankruptcy case's FF/CL and/or

Confirmation Order.          See generally Ritzen, 140 S. Ct. at 587

(urging that immediate appeal of "discrete, controversy-resolving

decisions"    in   adversary    proceedings          makes    good    sense   because

delaying such appeals "would long postpone appellate review of

fully adjudicated disputes" and could lead to an inefficient need

to "unravel later adjudications rendered in reliance on an earlier

decision"); In re Perry, 391 F.3d at 285 (finding a "bankruptcy

court's   order    finally    dispose[d]        of   all     the   material    issues

pertaining to this discrete dispute and [was], therefore, final

and appealable"); In re Saco, 711 F.2d at 444 (explaining that


     21 Moreover, the final nail in the coffin is another crucial
issue Appellants make no effort to develop here: Appellants do
not suggest that their decision to wait for the Confirmation Order
to issue before challenging the adversary proceeding's outcome
stemmed from any notion that the Approval Order could or was likely
to be altered by the final plan.


                                       - 37 -
"orders in bankruptcy cases may be immediately appealed if they

finally    dispose   of discrete    disputes    within   the     larger    case"

(emphasis in original)); see also In re Dorsey, 870 F.3d at 362-

63 ("An adversary proceeding is thus part of the bankruptcy but it

is not the bankruptcy case itself, as illustrated by the fact that

the dismissal of an adversary proceeding is an appealable final

order even though the bankruptcy case continues.") (quoting United

States v. Peel, 595 F.3d 763, 768-69 (7th Cir. 2010)); Prof'l.

Ins. Mgmt. v. Ohio Sec. Ins. Co. (In re Pro. Ins. Mgmt.), 285 F.3d

268, 281 (3d Cir. 2002) (explaining that "a bankruptcy court order

ending a separate adversary proceeding is appealable as a final

order     even   though   that   order   does   not   conclude    the     entire

bankruptcy case" (quoting Smith v. Revie (In re Moody), 817 F.2d

365, 367-68 (5th Cir. 1987))).22




     22 The important policy consideration underlying the merger
doctrine in the notice-of-appeal arena is that a case's
interlocutory orders might otherwise get excluded from review.
See Rule 3 advisory committee's notes to 2021 amendments
("Designation of the final judgment confers appellate jurisdiction
over prior interlocutory orders that merge into the final judgment.
The merger principle is a corollary of the final judgment rule: a
party cannot appeal from most interlocutory orders, but must await
final judgment, and only then obtain review of interlocutory orders
on appeal from the final judgment."). As we've explained, here,
this policy consideration is inapplicable -- this discrete
adversary proceeding is sufficiently distinct from the bankruptcy
proceeding, and it did not result in an interlocutory order but
rather a final, appealable order that fully resolved the adversary
controversy. See generally In re Unanue Casal, 998 F.2d at 31;
see also In re Saco, 711 F.2d at 444.


                                   - 38 -
           All this in turn means the appeal clock started ticking

when the Approval Order was entered.       See 28 U.S.C. § 158(d); Fed.

R. App. P. 4(a)(1)(A) (requiring that a Rule 3 notice of appeal be

filed "within 30 days after entry of the judgment or order appealed

from"); Fed. R. App. P. 6.      Of import to us, Appellants have not

suggested anything that would indicate they could not have appealed

the Approval Order in the normal course.23         Bottom line, due to

Appellants' failure to timely appeal the Order arising out of the

adversary proceeding, we lack jurisdiction.        See In re Cleveland

Imaging, 26 F.4th at 293; In re Dorsey, 870 F.3d at 362.

           A coda before departing.        We are mindful that today's

analysis is, of course, cast against the unique backdrop of

PROMESA.   While bankruptcy law generally places a premium on the

need for prompt, orderly action and the efficiency of proceedings,

PROMESA builds on that:      PROMESA forthrightly acknowledges the

Commonwealth's dire fiscal emergency and draws on it to lay out

specific tools and various expediting procedures in an effort to

keep all PROMESA goings-on in harmony with the ultimate goal of

helping    the   Commonwealth    achieve     financial   stability   by

efficiently restructuring its debts.       See, e.g., Mun. of San Juan

v. Puerto Rico, 919 F.3d 565, 577 (1st Cir. 2019) (discussing the




     23 Appellants do not argue they lacked notice of the adversary
proceeding's inception, pendency, or conclusion, nor do they
assert they were not aware of the entry of the Approval Order.


                                - 39 -
policy goal of reorganization proceeding efficiently and applying

to PROMESA the purposes of the Bankruptcy Code); see also, e.g.,

48 U.S.C. § 2194(m)(4) (underscoring, in the stay context, the

need for "orderly process" to restructure debts as a reason to

take "[a] comprehensive approach to [the Commonwealth's] fiscal,

management,   and   structural     problems");   id.   §   2194(n)(1)

(discussing the "immediate existing and imminent crisis" of the

Commonwealth's debt and the need to focus on achieving financial

stability and returning to economic growth in the Commonwealth).

The PROMESA backdrop makes it all the more apparent that Appellants

-- who had taken other steps to lodge and pursue their grievances

(in the Court of First Instance, remember), and who were well aware

of both the adversary proceeding and the years-long effort to

arrive at a final plan that was chugging right along -- should

have taken the most expeditious route by immediately appealing the

adversary proceeding's final, dispute-resolving Approval Order

rather than waiting for the Confirmation Order to enter and

appealing in the main bankruptcy case.

                            CONCLUSION

          The upshot -- we dismiss Appellants' appeal for lack of

appellate jurisdiction.   Each party shall bear their own costs.




                                 - 40 -